DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 01/10/2022 has been entered. Claims 1-4 and 13-14 have been amended and Claim 5 has been canceled. Thus Claims 1-4, 7 and 12-14 are currently pending and are under examination. 

Withdrawn Rejections
	Claims 3-4 have been amended to obviate indefinite language and Claims 13-14 have been amended to further limit the subject matter of Claim 1. Thus the 112(b) and 112(d) rejections have been withdrawn.
	Claims 1-2 have been amended to recite that the process of bringing the claimed into contact with zeolite is conducted at a temperature of 50 to 100 ºC. Fukushima teaches that the contact is conducted at a temperature from −10 to 70° C and thus fails to teach every limitation of amended claims 1-2. Thus the 102(a)(1) rejection of the record has been withdrawn. Furthermore, Fukushima teaches the contact temperature in a nonexemplified embodiment ([0057]) but fails to set forth the contact temperature in exemplified embodiment (Table 1). The percent reduction of HFO-1132(E) in Fukushima when the composition is contacted with different zeolites is above 33% (see Table 2), whereas in examples of instant specification, the percent reduction of HFO-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7 and 12-14 are newly rejected under 35 U.S.C. 103 as being unpatentable over Fukushima I (Fukushima, M. et al. Patent application publication number US2017/0058171A1; cited in IDS 01/27/2022) in view of Shoji (Shoji, F. et al. Patent number JP2013241389; cited in IDS 01/27/2022).
	Regarding Claims 1, 3 and 7, Fukushima I teaches a method for reducing moisture content in the working fluid of a heat cycle system, wherein the working fluid comprises HFO-1132(E) by contacting the working fluid with a synthetic zeolite having a pore size up to 3.5 Å ([0014] and [0122]-[0130]). 
Regarding Claim 1, although silent, a skilled artisan would understand to recover the purified working fluid comprising HFO-1132(E) after contacting the working fluid with the desiccating agent. Fukushima I further teaches in an embodiment that the working fluid can consist of HFO-1132(E), and HFC-32 and/or HFC-125 ([0014]) and thus it is 
Regarding Claim 3, because Fukushima I teaches contacting the composition as claimed with the same zeolite as claimed, a skilled artisan have a reasonable expectation that an isomerization percentage in Fukushima I would follow the formula as instantly claimed. 
Regarding Claim 12, Fukushima I further teaches that the working fluid composition comprises hydrocarbon such as propylene ([0058]).
	Regarding Claims 13-14, the claim languages “wherein before step 1, the composition comprising trans-1,2-difluoroethylene is prepared by 
dehydrofluorination reaction …” and “wherein before step 1, the composition comprising trans-1,2-difluoroethylene is prepared by isomerization reaction …” are product by process claim languages as a result of the composition product. The product by process limitation is not limited to the manipulations of the recited steps for preparing the composition, but only to the structure implied by the steps, in this case, only to the composition and thus is not given patentable weight. MPEP § 2113 states: 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the methods for obtaining the composition do not appear to impart distinctive structural characteristic to the final composition, i.e. the composition comprising trans-1,2-difluoroethylene, the methods for obtaining the composition, i.e. dehydrofluorination reaction and isomerization reaction, are not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

	Regarding Claims 1 and 3, Fukushima I fails to teach contacting the composition with zeolite at a temperature of 50 to 100° C. The reference also fails to teach passing the working fluid composition through a column filled with zeolite. However, the deficiencies are cured by Shoji.

The claimed purification temperature of 50 to 100° C overlaps with the contact temperature of Fukushima I. MPEP § 2144.05 states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").


Accordingly, a skilled artisan would have been motivated to use the stainless tube of Shoji in the purification method of Fukushima I with a reasonable expectation of success in arriving at claim 3.

It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a method for purifying 1,2-difluoroethylene, which is HFO-1132, the method comprising, in this order, step 1 of bringing a composition comprising trans-1,2-difluoroethylene, which is HFO-1132(E), and water into contact with a zeolite having an average pore size of 2 to 4 Å at a temperature of 50 to 1000C to reduce the water content from the composition; and step 2 of recovering a purified product containing HFO-1132(E) and a reduced content of water, and containing less than 0.1% by volume of HFO-1132(Z) in view of the combination of Fukushima I and Shoji.

Claims 2 and 4 are newly rejected under 35 U.S.C. 103 as being unpatentable over Fukushima II (Fukushima, M. et al. Patent application publication number US2017/0058172A1) in view of Shoji (Shoji, F. et al. Patent number JP2013241389; cited in IDS 01/27/2022).
Regarding Claims 2 and 4, Fukushima II teaches a method for reducing moisture content in the working fluid of a heat cycle system, wherein the working fluid comprises HFO-1132(Z) by contacting the working fluid with a synthetic zeolite having a pore size up to 3.5 Å ([0022]-[0023] and [0150]-[0158]). 
Regarding Claim 2, although silent, a skilled artisan would understand to recover the purified working fluid comprising HFO-1132(Z) after contacting the working fluid with the desiccating agent. Fukushima II further teaches in an embodiment that the working fluid can comprise HFO-1132(Z) alone without the presence of the (E)-isomer and thus it is understood that the recovered working fluid would not contain HFO-1132(Z) (note: the claimed containing less than 0.1% by volume of HFO-1132(E) would also read on 0%).
Regarding Claim 4, because Fukushima II teaches contacting the composition as claimed with the same zeolite as claimed, a skilled artisan have a reasonable expectation that an isomerization percentage in Fukushima II would follow the formula as instantly claimed. 

	Regarding Claims 2 and 4, Fukushima II fails to teach contacting the composition with zeolite at a temperature of 50 to 100° C. The reference also fails to teach passing the working fluid composition through a column filled with zeolite. However, the deficiencies are cured by Shoji.
	Regarding Claims 1 and 3, Shoji teaches a method for drying a fluid composition containing fluoroolefin having 2 or 3 carbon atoms such as difluoroethylene (([0001] and [0016]). Shoji teaches that the drying is conducted by contacting the fluid composition 
The claimed purification temperature of 50 to 100° C overlaps with the contact temperature of Fukushima II. MPEP § 2144.05 states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Accordingly, a skilled artisan would have been motivated to use the adsorption temperature of Shoji in the purification method of Fukushima II with a reasonable expectation of success in removing moisture from the working fluid comprising HFO-1132(Z).

Accordingly, a skilled artisan would have been motivated to use the stainless tube of Shoji in the purification method of Fukushima II with a reasonable expectation of success in arriving at claim 4.

It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a method for purifying 1,2-difluoroethylene, which is HFO-1132, the method comprising, in this order, step 1 of bringing a composition comprising trans-1,2-difluoroethylene, which is HFO-1132(Z), and water into contact with a zeolite having an average pore size of 2 to 4 Å at a temperature of 50 to 1000C to reduce the water content from the composition; and step 2 of recovering a purified product containing HFO-1132(Z) and a reduced content of water, and containing less than 0.1% by volume of HFO-1132(E) in view of the combination of Fukushima II and Shoji.

Conclusion
Claims 1-4, 7 and 12-14 stand rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/27/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622